Citation Nr: 0727956	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  05-05 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased rating for service-connected lung 
disease, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel





INTRODUCTION

The veteran had active military service from March 1956 to 
March 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  In March 2006, the Board remanded the 
veteran's claim for additional development.


FINDINGS OF FACT

1.  PFT results yielded no worse than a FEV-1 of 80 percent 
of the predicted value, a FEV-1/FVC ratio of 114 percent, and 
a DLCO (SB) of 79 percent of the predicted value; 
cardiorespiratory limit associated with maximum oxygen 
consumption, cor pulmonale, right ventricular hypertrophy, 
pulmonary hypertension, respiratory failure, and need for 
outpatient oxygen therapy are not shown.

2.  The veteran's bronchiectasis is manifested by an 
intermittent, recurrent, productive cough that is at times 
purulent or blood-tinged that requires infrequent periods of 
antibiotic usage; anorexia, weight loss, frank hemoptysis, 
and incapacitating episodes of infection of four weeks or 
more per year is not shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
service-connected lung disease have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.96, 4.97, Diagnostic Codes 6601, 
6603 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through February 2004 and April 2006 
notice letters, the veteran and his representative were 
notified of the information and evidence needed to 
substantiate his claim.  In the April 2006 notice letter, the 
criteria for assigning a disability rating and an effective 
date were provided to the veteran.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
complete notice may not have been provided until after the RO 
initially adjudicated the veteran's claim, the claim was 
properly re-adjudicated in May 2007, which followed the 
adequate notice.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-77 (2006).

The Board also finds that the February 2004 and April 2006 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the veteran was notified that VA was responsible for 
obtaining relevant records from any Federal agency and that 
the VA would make reasonable efforts to obtain relevant 
records not held by a Federal agency, such as from a state, 
private treatment provider, or an employer.  Additionally, 
the notice letters requested the veteran to submit medical 
evidence, opinions, statements, and treatment records 
regarding his disability.  The veteran was also told to send 
in any evidence in his possession that pertained to the 
claim.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in 
Milwaukee, Wisconsin.  Additionally, in February 2004, 
December 2004, and April 2007, the veteran was provided VA 
examinations in relation to his claim, the reports of which 
are of record.  Significantly, the veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his claim on appeal that need to be obtained.

II. Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2006); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Nevertheless, where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  (The veteran filed his claim for an increased rating 
in November 2003.)

The veteran is service connected for bullous emphysema and 
has been evaluated under Diagnostic Code 6603 for pulmonary 
emphysema.  38 C.F.R. § 4.97 (2006).  That diagnostic code 
primarily provides for an evaluation based on pulmonary 
function test (PFT) results after the use of a 
bronchodilator.  A 30 percent rating is assigned where the 
FEV-1 (Forced Expiratory Volume in one second) is 56 to 
70 percent of the predicted value, or the FEV-1/FVC (Forced 
Vital Capacity) ratio is 56 to 70 percent, or DLCO (SB) 
(Diffusion Capacity of the Lung for Carbon Dioxide by the 
Single Breath Method) is 56 to 65 percent of the predicted 
value.  A 60 percent rating is assigned where the FEV-1 is 40 
to 55 percent predicted, or the FEV-1/FVC ratio is 40 to 
55 percent, or the DLCO (SB) is 40 to 55 percent predicted, 
or the maximum exercise capacity is 15 to 20 milliliters per 
kilogram per minute (ml/kg/min) oxygen consumption (with 
cardiorespiratory limit).  Finally, a 100 percent rating is 
assigned where the FEV-1 is less than 40 percent predicted, 
or the FEV-1/FVC ratio is less than 40 percent, or the DLCO 
(SB) is less than 40 percent predicted, or maximum exercise 
capacity is less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), or where there is 
associated cor pulmonale (right heart failure), right 
ventricular hypertrophy, pulmonary hypertension (shown by 
echo or cardiac catheterization), episode(s) of acute 
respiratory failure, or a requirement of outpatient oxygen 
therapy.  38 C.F.R. § 4.97 (Diagnostic Code 6603).

The veteran's service-connected lung disease has also been 
considered under the rating criteria for bronchiectasis.  See 
38 C.F.R. § 4.97 (Diagnostic Code 6601).  A 30 percent 
evaluation is warranted for incapacitating episodes of 
infection of two to four weeks total duration per year, or 
for daily productive cough with sputum that is at times 
purulent or blood-tinged and that requires prolonged (lasting 
four to six weeks) antibiotic usage more than twice a year.  
A 60 percent rating is warranted for incapacitating episodes 
of infection of four to six weeks total duration per year, or 
near constant findings of cough with purulent sputum 
associated with anorexia, weight loss, and frank hemoptysis 
and requiring antibiotic usage almost continuously.  A 100 
percent evaluation is warranted for incapacitating episodes 
of infection of at least six weeks total duration per year.  
An incapacitating episode is one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97 (Diagnostic 
Code 6601).  (Bronchiectasis may also be evaluated under 
Diagnostic Code 6600 for chronic bronchitis.  However, that 
diagnostic code has the same rating criteria as pulmonary 
emphysema, which is already under consideration.)

In February 2004, the veteran was provided a VA respiratory 
examination in relation to his claim.  With respect to the 
veteran's bronchiectasis, the examiner reported a history of 
two infections within the past year.  Additionally, in 
August 2003, the veteran presented to the emergency room at 
the Milwaukee VAMC with purulent sputum and a cough of one 
month's duration.  He was not provided antibiotics and the 
infection took another two weeks to clear up.  In an October 
2003 follow-up, the infection appeared to be clear.  The 
veteran again presented to the emergency room in February 
2004 with a one-month history of cough and purulent sputum.  
He was treated with a 10-day supply of antibiotics.  Almost 
total resolution of this infection was seen by the VA 
examiner.  The examiner also reported that the veteran does 
not have a chronic cough unless he has an infection.  Blood-
streaked sputum may also be seen when he is infected.  The 
veteran reported that he has not experienced weight loss or 
anorexia.  The veteran stated that he was incapacitated by 
infection for 15 weeks in the past year.  Regarding the 
veteran's heart, the examiner reported that he has left 
ventricular hypertrophy with hypertension.  The examiner 
provided a diagnosis of chronic bronchiectasis of the left 
lower lobe with recurrent left lower lobe infections.

A PFT was administered in conjunction with the February 2004 
examination.  The results were a FEV-1 of 96 percent of 
predicted value and a FEV-1/FVC ratio of 114 percent.  The 
PFT administrator found the veteran to have normal 
spirometry, lung volumes, and diffusion capacity.

In December 2004, the veteran underwent further VA 
examination.  The veteran complained of increased shortness 
of breath and occasional white sputum but he had no treatment 
for respiratory infection since February 2004 and had not 
been on antibiotics.  The veteran reported that there was no 
weight loss or any inhaler or oxygen use.  On examination, 
there was no respiratory distress and an attempt at raising 
sputum was unsuccessful.  An associated PFT reflected a FEV-
1/FVC ratio of 115 percent and diffusing capacity was normal.  
The examiner reported that there was improvement with the use 
of a bronchodilator but the expiratory reserve volume 
suggested poor effort.  The examiner diagnosed the veteran 
with chronic bronchiectasis of the left lower lung with a 
stable pulmonary condition.  He stated that there was 
probable submaximal effort on the PFT and a probable normal 
study.

Pursuant to the Board's remand, the veteran was provided 
another VA respiratory examination in April 2007.  The 
veteran reported symptoms of a cough productive of yellow 
sputum two to three times per month lasting one to two days.  
Approximately twice per year, he experienced blood-tinged 
coughing.  The veteran also complained of shortness of breath 
on exertion.  He denied anorexia, frank hemoptysis, 
medication use, and home oxygen use.  The veteran stated that 
he had not had any incapacitating periods since the December 
2004 VA examination.  On examination, the examiner found no 
evidence of cor pulmonale, right ventricular hypertrophy, or 
pulmonary hypertension.  Over the last six months, the 
veteran had gained over twenty pounds.  The lungs were clear 
to auscultation and there were no rhonchi, crackles, or 
wheezes.  An October 2006 CT scan of the chest showed stable 
cystic bronchiectasis.

In April 2007, a PFT resulted in a FEV-1 of 80 percent of the 
predicted value, a FEV-1/FVC ratio of 115 percent, and a DLCO 
(SB) of 79 percent of the predicted value.  The pulmonologist 
interpreted the results as normal spirometry, lung volumes, 
and diffusion capacity.  It was reported that the study 
showed similar results to the December 2004 PFT.

Based on the medical evidence, the Board finds that a higher 
rating is not warranted for the veteran's service-connected 
lung disease under Diagnostic Code 6601.  While the veteran 
experienced symptoms of an intermittent, recurrent cough that 
was at times productive of purulent and blood-tinged sputum, 
the VA treatment records and examination reports do not show 
that the symptomatology was near-constant.  Additionally, 
there has been no associated anorexia, weight loss, or frank 
hemoptysis.  The veteran has also not required almost 
continual antibiotic usage for his bronchiectasis.  The 
evidence shows that in nearly a four-year period, the veteran 
was treated with antibiotics for just ten days.  Moreover, 
the objective evidence does not indicate that the veteran 
experienced incapacitating episodes in conjunction with his 
bronchiectasis.  Although the veteran stated at one point 
that he was incapacitated by infection for 15 weeks in one 
year, there is no evidence suggesting that bed rest with 
treatment by a physician was required.  For the most part, 
the veteran treated the condition by self-draining the lungs 
when there was congestion.  Thus, without evidence of more 
continuous and severe symptomatology or lengthy 
incapacitating episodes, a rating in excess of 30 percent is 
not warranted for the veteran's bronchiectasis under 
Diagnostic Code 6601.

An increased rating is also not warranted under Diagnostic 
Code 6603.  The three PFTs administered since the veteran 
filed his claim did not reflect predicted results at levels 
low enough to meet the criteria for a 60 or 100 percent 
rating.  In fact, the PFTs, even when using pre-
bronchodilator figures, did not even meet the criteria for a 
30 percent rating.  Absent PFT results of 55 percent or less 
of predicted value of FEV-1, FEV-1/FVC, or DLCO (SB), or 
cardiorespiratory limit associated with maximum oxygen 
consumption, a higher rating is not for application.  
Additionally, the cardiorespiratory conditions associated 
with severe lung disease are not evidenced by the record.  
Despite the existence of left ventricular hypertrophy with 
hypertension, the VA treatment records and examinations show 
that the veteran does not have cor pulmonale, right 
ventricular hypertrophy, pulmonary hypertension, respiratory 
failure, or the need for outpatient oxygen therapy.  Hence, 
the criteria for a higher rating are not met.

The Board notes that the veteran experiences compensable 
symptoms associated with his bronchiectasis and his bullous 
emphysema.  Nevertheless, ratings of such respiratory 
conditions are not to be combined with each other.  38 C.F.R. 
§ 4.96 (2006).  Because the criteria are not met for a rating 
in excess of 30 percent under Diagnostic Code 6601 or 6603, 
no more than a single 30 percent evaluation is assignable.

The Board also notes that 38 C.F.R. § 4.96 was revised 
effective October 6, 2006.  71 Fed. Reg. 52458-60 (Sept. 6, 
2006).  The regulation changes pertained to the guidelines 
for implementing PFTs in association with Diagnostic 
Code 6603, among other diagnostic codes.  The revisions did 
not affect the criteria for evaluating lung conditions 
associated with PFTs and do not change the outcome of this 
case.  Additionally, the regulation change was considered in 
the supplemental statement of the case, dated in October 
2006.  Accordingly, no further action is necessary in this 
regard.

The above determination is based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's lung disease reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2006).  In this case, 
there is no evidence showing that the disability results in 
marked interference with employment (i.e., beyond that 
contemplated in the evaluation assigned), or frequent periods 
of hospitalization, or evidence showing that the disability 
otherwise renders impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors as those outlined above, the criteria for invoking 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-59 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered the veteran's written contentions 
with regard to his claim for an increased rating for his 
service-connected lung disease.  While the Board does not 
doubt the sincerity of the veteran's belief that his 
disability is more severely disabling than it is currently 
rated, as a lay person without the appropriate medical 
training or expertise, he simply is not competent to provide 
a probative opinion on a medical matter-such as the severity 
of a current disability as evaluated in the context of the 
rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 30 percent for lung disease must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim for an increase, that doctrine is 
not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

An increased rating for service-connected lung disease is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


